Case 2:19-cv-00213-JRG Document 47 Filed 03/18/20 Page 1 of 18 PageID #: 467



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 TRAXXAS, L.P.,                                 §
                                                §
                   Plaintiff                    §
                                                §
 vs.                                            § Civil Action No.: 2:19-cv-213
                                                §
 SKULLDUGGERY, INC.,                            §
                                                §
                   Defendant                    §

  DEFENDANT SKULLDUGGERY, INC.’S ORIGINAL ANSWER TO PLAINTIFF’S
       FIRST AMENDED COMPLAINT AND AFFIRMATIVE DEFENSES

       Defendant Skullduggery, Inc. (“Defendant” or “Skullduggery”), hereby answers Plaintiff

Traxxas, L.P.’s (“Plaintiff” or “Traxxas”) First Amended Complaint for Trademark

Infringement, Unfair Competition, Unjust Enrichment, and Denial of Trademark Application

(the “Complaint”) as follows:

                                    I.    NATURE OF THE SUIT

       1.     Paragraph 1 of the Complaint is a statement of the claims to which no responses is

required. To the extent a response is deemed necessary, Defendant denies the allegations in

Paragraph 2 of the Complaint.

                                    II.      THE PARTIES
       2.     Defendant does not have sufficient information to admit or deny the allegations

contained in Paragraph 2 of the Complaint.

       3.     Defendant admits the allegations contained in Paragraph 3 of the Complaint.

                                   III.      JURISDICTION AND VENUE

       4.     Defendant admits that this Court appears to have subject matter jurisdiction of the

federal claims pursuant to 15 U.S.C. § 1121, 28 U.S.C. §§ 1331 and 1338. Defendant denies the

remaining allegations contained in Paragraph 4 of the Complaint.



DEFENDANT SKULLDUGGERY, INC.’S ORIGINAL ANSWER TO PLAINTIFF’S FIRST AMENDED
COMPLAINT AND AFFIRMATIVE DEFENSES                                 PAGE 1 OF 18
Case 2:19-cv-00213-JRG Document 47 Filed 03/18/20 Page 2 of 18 PageID #: 468




        5.       Defendant admits that this Court appears to have subject matter jurisdiction of the

state law claims pursuant to 28 U.S.C. § 1367(a). Defendant denies the remaining allegations

contained in Paragraph 4 of the Complaint.

        6.       Defendant denies the allegations contained in Paragraph 6 of the Complaint, and,

specifically without limitation, Defendant denies that it does business in the judicial district of

the Eastern District of Texas and is subject to personal jurisdiction there. Defendant has already

contested personal jurisdiction and files this answer without waiver to its right to raise the

absence of specific personal jurisdiction on appeal.

        7.       Defendant denies that venue is proper in this Court as alleged in paragraph 7 of

the Complaint.

                                      IV.    BACKGROUND

        8.       Defendant lacks sufficient information to admit or deny the allegations of

paragraph 8 of the Complaint.

        9.       Defendant lacks sufficient information to admit or deny the allegations of

paragraph 9 of the Complaint.

        10.      Defendant admits that United States Trademark Registration No. 3,205,399

appears to have been registered by the United State Patent and Trademark Office (“USPTO”) on

February 6, 2007, and that Traxxas is shown as “owner.” Whether Traxxas owns any legitimate
trademark rights in the term “TRAXXAS” is a legal conclusion to which no response is required.

To the extent a response is deemed necessary, Defendant denies such allegations in Paragraph 10

of the Complaint.

        11.      Paragraph 11 of the Complaint contains a legal conclusion to which no response

is required.

        12.      (a) Defendant admits that United States Trademark Registration No. 2,314,111

appears to have been registered by the USPTO and that Traxxas is shown as “owner.” Whether

Traxxas owns any legitimate trademark rights in the term “TRAXXAS” is a legal conclusion to



DEFENDANT SKULLDUGGERY, INC.’S ORIGINAL ANSWER TO PLAINTIFF’S FIRST AMENDED
COMPLAINT AND AFFIRMATIVE DEFENSES                                 PAGE 2 OF 18
Case 2:19-cv-00213-JRG Document 47 Filed 03/18/20 Page 3 of 18 PageID #: 469




which no response is required. To the extent a response is deemed necessary, Defendant denies

such allegations in Paragraph 12(a) of the Complaint.

       (b) Defendant admits that United States Trademark Registration No. 2,292,851 appears

to have been registered by the USPTO and that Traxxas is shown as “owner”. Whether Traxxas

owns any legitimate trademark rights in the term “TRAXXAS” is a legal conclusion to which no

response is required. To the extent a response is deemed necessary, Defendant denies such

allegations in Paragraph 12(b) of the Complaint.

       (c) Defendant admits that United States Trademark Registration No. 5,242,836 appears

to have been registered by the USPTO and that Traxxas is shown as “owner”. Whether Traxxas

owns any legitimate trademark rights in the term “TRAXXAS” is a legal conclusion to which no

response is required. To the extent a response is deemed necessary, Defendant denies such

allegations in Paragraph 12(c) of the Complaint.

       (d) Defendant admits that United States Trademark Registration No. 5,257,656 appears

to have been registered by the USPTO and that Traxxas is shown as “owner”. Whether Traxxas

owns any legitimate trademark rights in the term “TRAXXAS” is a legal conclusion to which no

response is required. To the extent a response is deemed necessary, Defendant denies such

allegations in Paragraph 12(d) of the Complaint.

       13.    (a) Defendant admits that United States Trademark Application No. 88/215,688
appears to have been filed by Traxxas by the USPTO and that Traxxas is shown as “owner.”

Whether Traxxas owns any legitimate trademark rights in the term “Traxxas” is a legal

conclusion to which no response is required. To the extent a response is deemed necessary,

Defendant denies such allegations in Paragraph 13(a) of the Complaint.

       (b) Defendant admits that United States Trademark Application No. 88/266,147 appears

to have been filed by Traxxas by the USPTO and that Traxxas is shown as “owner.” Whether

Traxxas owns any legitimate trademark rights in the term “Traxxas” is a legal conclusion to

which no response is required. To the extent a response is deemed necessary, Defendant denies
such allegations in Paragraph 13(b) of the Complaint.

DEFENDANT SKULLDUGGERY, INC.’S ORIGINAL ANSWER TO PLAINTIFF’S FIRST AMENDED
COMPLAINT AND AFFIRMATIVE DEFENSES                                 PAGE 3 OF 18
Case 2:19-cv-00213-JRG Document 47 Filed 03/18/20 Page 4 of 18 PageID #: 470




        (c)    Defendant admits that United States Trademark Application No. 88/266,155

appears to have been filed by Traxxas by the USPTO and that Traxxas is shown as “owner.”

Whether Traxxas owns any legitimate trademark rights in the term “Traxxas” is a legal

conclusion to which no response is required. To the extent a response is deemed necessary,

Defendant denies such allegations in Paragraph 13(c) of the Complaint.

        14.    Defendant lacks sufficient information to admit or deny the allegations of

paragraph 14 of the Complaint.

        15.    Defendant admits that United States Trademark Registration No. 1,671,232

appears to have been registered by the USPTO on July 25, 2003, and that Traxxas is shown as

“owner.” Whether Traxxas owns any legitimate trademark rights in the term “TRX” is a legal

conclusion to which no response is required. To the extent a response is deemed necessary,

Defendant denies such allegations in Paragraph 15 of the Complaint.

        16.    Paragraph 16 of the Complaint contains a legal conclusion to which no response

is required.

        17.    Defendant admits that United States Trademark Application No. 88/262,483

appears to have been filed by Traxxas by the USPTO and that Traxxas is shown as “owner.”

Whether Traxxas owns any legitimate trademark rights in the phrase or term “TRX” is a legal

conclusion to which no response is required. To the extent a response is deemed necessary,
Defendant denies such allegations in Paragraph 17 of the Complaint.

        18.    Defendant lacks sufficient information to admit or deny the allegations of

paragraph 18 of the Complaint.

        19.    Defendant admits that United States Trademark Registration No. 2,372,968

appears to have been registered by the USPTO on July 25, 2003, and that Traxxas is shown as

“owner.” Whether Traxxas owns any legitimate trademark rights in the term “PROTRAX” is a

legal conclusion to which no response is required. To the extent a response is deemed necessary,

Defendant denies such allegations in Paragraph 19 of the Complaint.



DEFENDANT SKULLDUGGERY, INC.’S ORIGINAL ANSWER TO PLAINTIFF’S FIRST AMENDED
COMPLAINT AND AFFIRMATIVE DEFENSES                                 PAGE 4 OF 18
Case 2:19-cv-00213-JRG Document 47 Filed 03/18/20 Page 5 of 18 PageID #: 471




        20.    Paragraph 20 of the Complaint contains a legal conclusion to which no response

is required.

        21.    Defendant lacks sufficient information to admit or deny the allegations of

paragraph 21 of the Complaint.

        22.    Defendant admits that United States Trademark Registration No. 4,463,980

appears to have been registered by the USPTO on January 7, 2014, and that Traxxas is shown as

“owner.” Whether Traxxas owns any legitimate trademark rights in the term “LATRAX” is a

legal conclusion to which no response is required. To the extent a response is deemed necessary,

Defendant denies such allegations in Paragraph 22 of the Complaint.

        23.    Paragraph 23 of the Complaint contains a legal conclusion to which no response

is required.

        24.    (a) Defendant admits that United States Trademark Registration No. 5,272,619

appears to have been registered by the USPTO, and that Traxxas is shown as “owner.” Whether

Traxxas owns any legitimate trademark rights in the term “LATRAX” is a legal conclusion to

which no response is required. To the extent a response is deemed necessary, Defendant denies

such allegations in Paragraph 24(a) of the Complaint.

        (b) Defendant admits that United States Trademark Registration No. 5,272,611 appears to

have been registered by the USPTO, and that Traxxas is shown as “owner.” Whether Traxxas
owns any legitimate trademark rights in the term “LATRAX” is a legal conclusion to which no

response is required. To the extent a response is deemed necessary, Defendant denies such

allegations in Paragraph 24(a) of the Complaint.

        25.    Defendant lacks sufficient information to admit or deny the allegations of

paragraph 25 of the Complaint.

        26.    Defendant lacks sufficient information to admit or deny the allegations of

paragraph 26 of the Complaint.

        27.    Defendant admits that United States Trademark Registration No. 3,169,710
appears to have been registered by the USPTO on November 6, 2006, and that Traxxas is shown

DEFENDANT SKULLDUGGERY, INC.’S ORIGINAL ANSWER TO PLAINTIFF’S FIRST AMENDED
COMPLAINT AND AFFIRMATIVE DEFENSES                                 PAGE 5 OF 18
Case 2:19-cv-00213-JRG Document 47 Filed 03/18/20 Page 6 of 18 PageID #: 472




as “owner.” Whether Traxxas owns any legitimate trademark rights in the term “T-MAXX” is a

legal conclusion to which no response is required. To the extent a response is deemed necessary,

Defendant denies such allegations in Paragraph 27 of the Complaint.

        28.    Paragraph 28 of the Complaint contains a legal conclusion to which no response

is required.

        29.    Defendant admits that United States Trademark Registration No. 5,277,913

appears to have been registered by the USPTO, and that Traxxas is shown as “owner.” Whether

Traxxas owns any legitimate trademark rights in the term “T-MAXX” is a legal conclusion to

which no response is required. To the extent a response is deemed necessary, Defendant denies

such allegations in Paragraph 29 of the Complaint.

        30.    Defendant lacks sufficient information to admit or deny the allegations of

paragraph 30 of the Complaint.

        31.    Defendant admits that United States Trademark Registration No. 3,191,106

appears to have been registered by the USPTO on January 2, 2007, and that Traxxas is shown as

“owner.” Whether Traxxas owns any legitimate trademark rights in the term “MAXX” is a legal

conclusion to which no response is required. To the extent a response is deemed necessary,

Defendant denies such allegations in Paragraph 31 of the Complaint.

        32.    Paragraph 32 of the Complaint contains a legal conclusion to which no response
is required.

        33.    Defendant admits that United States Trademark Application No. 88/211,966

appears to have been filed by Traxxas by the USPTO and that Traxxas is shown as “owner.”

Whether Traxxas owns any legitimate trademark rights in the phrase or term “MAXX” is a legal

conclusion to which no response is required. To the extent a response is deemed necessary,

Defendant denies such allegations in Paragraph 33 of the Complaint.

        34.    Defendant lacks sufficient information to admit or deny the allegations of

paragraph 34 of the Complaint.



DEFENDANT SKULLDUGGERY, INC.’S ORIGINAL ANSWER TO PLAINTIFF’S FIRST AMENDED
COMPLAINT AND AFFIRMATIVE DEFENSES                                 PAGE 6 OF 18
Case 2:19-cv-00213-JRG Document 47 Filed 03/18/20 Page 7 of 18 PageID #: 473




        35.    Defendant admits that United States Trademark Registration No. 3,619,270

appears to have been registered by the USPTO on May 12, 2009, and that Traxxas is shown as

“owner.” Whether Traxxas owns any legitimate trademark rights in the term “E-MAXX” is a

legal conclusion to which no response is required. To the extent a response is deemed necessary,

Defendant denies such allegations in Paragraph 35 of the Complaint.

        36.    Paragraph 36 of the Complaint contains a legal conclusion to which no response

is required.

        37.    Defendant admits that United States Trademark Registration No. 5,277,914

appears to have been registered by the USPTO, and that Traxxas is shown as “owner.” Whether

Traxxas owns any legitimate trademark rights in the term “E-MAXX” is a legal conclusion to

which no response is required. To the extent a response is deemed necessary, Defendant denies

such allegations in Paragraph 37 of the Complaint.

        38.    Defendant lacks sufficient information to admit or deny the allegations of

paragraph 38 of the Complaint.

        39.    Defendant admits that United States Trademark Registration No. 3,697,101

appears to have been registered by the USPTO on October 13, 2009, and that Traxxas is shown

as “owner.” Whether Traxxas owns any legitimate trademark rights in the term “MINI MAXX”

is a legal conclusion to which no response is required. To the extent a response is deemed
necessary, Defendant denies such allegations in Paragraph 39 of the Complaint.

        40.    Defendant admits that United States Trademark Registration No. 3,697,101

appears to have been amended on or about January 9, 2018. Whether Traxxas owns any

legitimate trademark rights in the term “MINI MAXX” is a legal conclusion to which no

response is required. To the extent a response is deemed necessary, Defendant denies such

allegations in Paragraph 40 of the Complaint.

        41.    Paragraph 41 of the Complaint contains a legal conclusion to which no response

is required.



DEFENDANT SKULLDUGGERY, INC.’S ORIGINAL ANSWER TO PLAINTIFF’S FIRST AMENDED
COMPLAINT AND AFFIRMATIVE DEFENSES                                 PAGE 7 OF 18
Case 2:19-cv-00213-JRG Document 47 Filed 03/18/20 Page 8 of 18 PageID #: 474




       42.    Defendant lacks sufficient information to admit or deny the allegations of

paragraph 42 of the Complaint.

       43.    Defendant admits that United States Trademark Registration No. 5,110,758

appears to have been registered by the USPTO on December 27, 2016, and that Traxxas is shown

as “owner.” Whether Traxxas owns any legitimate trademark rights in the term “X-MAXX” is a

legal conclusion to which no response is required. To the extent a response is deemed necessary,

Defendant denies such allegations in Paragraph 43 of the Complaint.

       44.    Defendant lacks sufficient information to admit or deny the allegations of

paragraph 44 of the Complaint.

       45.    Defendant admits that United States Trademark Registration No. 5,110,764

appears to have been registered by the USPTO on December 27, 2016, and that Traxxas is shown

as “owner.” Whether Traxxas owns any legitimate trademark rights in the term “XMAXX” is a

legal conclusion to which no response is required. To the extent a response is deemed necessary,

Defendant denies such allegations in Paragraph 45 of the Complaint.

       46.    (a) Defendant admits that United States Trademark Registration No. 5,110,765

appears to have been registered by the USPTO, and that Traxxas is shown as “owner.” Whether

Traxxas owns any legitimate trademark rights in the term “XMAXX” is a legal conclusion to

which no response is required. To the extent a response is deemed necessary, Defendant denies
such allegations in Paragraph 46(a) of the Complaint.

       (b) Defendant admits that United States Trademark Registration No. 5,110,766 appears to

have been registered by the USPTO on December 27, 2016, and that Traxxas is shown as

“owner.” Whether Traxxas owns any legitimate trademark rights in the term “XMAXX” is a

legal conclusion to which no response is required. To the extent a response is deemed necessary,

Defendant denies such allegations in Paragraph 46(b) of the Complaint.

       47.    Defendant lacks sufficient information to admit or deny the allegations of

paragraph 47 of the Complaint.



DEFENDANT SKULLDUGGERY, INC.’S ORIGINAL ANSWER TO PLAINTIFF’S FIRST AMENDED
COMPLAINT AND AFFIRMATIVE DEFENSES                                 PAGE 8 OF 18
Case 2:19-cv-00213-JRG Document 47 Filed 03/18/20 Page 9 of 18 PageID #: 475




       48.      Whether Traxxas’ marks have become distinctive is a legal conclusion to which

no response is required. To the extent a response is required, Defendant denies such allegations

in Paragraph 48 of the Complaint. Defendant denies any remaining allegations contained in

Paragraph 48.

       49.      Whether Traxxas has acquired common law rights is a legal conclusion to which

no response is required. To the extent a response is required, Defendant denies such allegations

in Paragraph 49 of the Complaint. Defendant denies any remaining allegations contained in

Paragraph 49.

       50.      Whether Traxxas’ marks have become famous is a legal conclusion to which no

response is required. To the extent a response is required, Defendant denies such allegations in

Paragraph 50 of the Complaint. Defendant denies any remaining allegations contained in

Paragraph 50.

       51.      Defendant admits that it sells remote-controlled toy vehicles under the name

“Tracer Racer” with track under the name “MAX TRAXXX.”

       52.      Whether and how Defendant uses the Accused Products in commerce is a legal

conclusion to which no response is required. To the extent a response is deemed necessary,

Defendant denies such allegations in Paragraph 52 of the Complaint.

       53.      Defendant admits the allegations in Paragraph 53 of the Complaint.
       54.      Whether and how Defendant uses the “MAX TRAXXX” name in commerce is a

legal conclusion to which no response is required. To the extent a response is deemed necessary,

Defendant denies such allegations in Paragraph 54 of the Complaint.

       55.      Defendant specifically denies that any of its marks are “confusingly similar” to

Traxxas’ Marks, but admits that Skullduggery is not affiliated with or sponsored by Traxxas.

Defendant denies the remainder of the allegations in paragraph 55 of the Complaint.

       56.      Defendant denies that the Traxxas Marks are famous or distinctive, and states that

Defendant lacks sufficient information to determine whether Skullduggery began using the “Max



DEFENDANT SKULLDUGGERY, INC.’S ORIGINAL ANSWER TO PLAINTIFF’S FIRST AMENDED
COMPLAINT AND AFFIRMATIVE DEFENSES                                 PAGE 9 OF 18
Case 2:19-cv-00213-JRG Document 47 Filed 03/18/20 Page 10 of 18 PageID #: 476




Traxxx” name prior to Plaintiff’s contention. Defendant denies the remainder of the allegations

of paragraph 56 of the Complaint.

       57.     Skullduggery denies each of the allegations of Paragraph 57 of the Complaint,

and specifically denies that the “MAX TRAXXX” name has caused any actual confusion or

mistake to customers and potential customers of the parties.

       58.     Skullduggery denies each of the allegations of Paragraph 58 of the Complaint,

and specifically denies that the “MAX TRAXXX” name is likely to continue to cause confusion,

mistake, or deceive customers and potential customers of the parties.

       59.     Skullduggery denies each of the allegations of Paragraph 59 of the Complaint,

and specifically denies that the “MAX TRAXXX” name is false or misleading in any way.

       60.     Skullduggery denies each of the allegations of Paragraph 60 of the Complaint,

and specifically denies that the “MAX TRAXXX” name has enabled Skullduggery to trade on or

receive any purported “benefit of goodwill” built up by Traxxas.

       61.     Skullduggery denies each of the allegations of Paragraph 61 of the Complaint,

and specifically denies that its use of the “MAX TRAXXX” name has caused any actual or

potential dilution of the Traxxas Marks. Skullduggery also specifically denies that the Traxxas

Marks are purportedly “famous.”

       62.     Skullduggery denies each of the allegations of Paragraph 62 of the Complaint,
and specifically denies that its use of the “MAX TRAXXX” name has unjustly enriched

Skullduggery in any respect.

       63.     Skullduggery denies each of the allegations of Paragraph 63 of the Complaint.

       64.     Skullduggery denies each of the allegations of Paragraph 64 of the Complaint,

and specifically denies that Traxxas has any valuable reputation or goodwill.

       65.     Paragraph 65 is a legal conclusion to which no response is required. To the extent

a response is deemed required, Skullduggery denies the allegations in Paragraph 65 of the

Complaint.



DEFENDANT SKULLDUGGERY, INC.’S ORIGINAL ANSWER TO PLAINTIFF’S FIRST AMENDED
COMPLAINT AND AFFIRMATIVE DEFENSES                                PAGE 10 OF 18
Case 2:19-cv-00213-JRG Document 47 Filed 03/18/20 Page 11 of 18 PageID #: 477




       66.     Paragraph 66 is a legal conclusion to which no response is required. To the extent

a response is deemed required, Skullduggery denies the allegations in Paragraph 66 of the

Complaint.

       67.     Skullduggery admits the allegations of Paragraph 67 of the Complaint.

       68.     Skullduggery denies the allegations of Paragraph 68 of the Complaint, except that

Skullduggery is temporarily withdrawing the MAX TRAXXX Application on the basis the

USPTO has determined such mark and, by extension, Plaintiff’s purported marks, are generic or

descriptive.

       69.     Paragraph 69 of the Complaint contains legal conclusions to which no response is

required. To the extent a response is deemed required, Skullduggery denies each allegation, and

specifically denies that there is any likelihood of confusion under Section 2(d) of the Trademark

Act.

       70.     Paragraph 70 of the Complaint contains legal conclusions to which no response is

required. To the extent a response is deemed required, Skullduggery denies each allegation.

                                       V.      CLAIMS

                              A. Federal Trademark Infringement

       71.     Defendant incorporates by reference all of the above paragraphs of this Answer as

though fully stated herein.
       72.     Defendant denies the allegations contained in Paragraph 72 of the Complaint.

                                B. Federal Unfair Competition

       73.     Defendant incorporates by reference all of the above paragraphs of this Answer as

though fully stated herein.

       74.     Defendant denies the allegations contained in Paragraph 74 of the Complaint.

                                C. Federal Trademark Dilution

       75.     Defendant incorporates by reference all of the above paragraphs of this Answer as

though fully stated herein.
       76.     Defendant denies the allegations contained in Paragraph 76 of the Complaint.

DEFENDANT SKULLDUGGERY, INC.’S ORIGINAL ANSWER TO PLAINTIFF’S FIRST AMENDED
COMPLAINT AND AFFIRMATIVE DEFENSES                                PAGE 11 OF 18
Case 2:19-cv-00213-JRG Document 47 Filed 03/18/20 Page 12 of 18 PageID #: 478




                              D. Texas Trademark Infringement

       77.     Defendant incorporates by reference all of the above paragraphs of this Answer as

though fully stated herein.

       78.     Defendant denies the allegations contained in Paragraph 78 of the Complaint.

                                  E. Texas Unfair Competition

       79.     Defendant incorporates by reference all of the above paragraphs of this Answer as

though fully stated herein.

       80.     Defendant denies the allegations contained in Paragraph 80 of the Complaint.

                                 F. Texas Trademark Dilution

       81.     Defendant incorporates by reference all of the above paragraphs of this Answer as

though fully stated herein.

       82.     Defendant denies the allegations contained in Paragraph 82 of the Complaint.

                                  G. Texas Unjust Enrichment

       83.     Defendant incorporates by reference all of the above paragraphs of this Answer as

though fully stated herein.

       84.     Defendant denies the allegations contained in Paragraph 84 of the Complaint.

                                  H. Texas Unjust Enrichment

       85.     Defendant incorporates by reference all of the above paragraphs of this Answer as
though fully stated herein.

       86.     Defendant denies the allegations contained in Paragraph 86 of the Complaint.

                                       VI.     DAMAGES

       87.     Defendant incorporates by reference all of the above paragraphs of this Answer as

though fully stated herein.

       88.     Defendant denies the allegations contained in Paragraph 88 of the Complaint.

                                VII.    PRAYER FOR RELIEF

       Defendant denies that he relief set forth in the Prayer Paragraphs of the Complaint is
appropriate or merited, and denies that an injunction is merited.

DEFENDANT SKULLDUGGERY, INC.’S ORIGINAL ANSWER TO PLAINTIFF’S FIRST AMENDED
COMPLAINT AND AFFIRMATIVE DEFENSES                                PAGE 12 OF 18
Case 2:19-cv-00213-JRG Document 47 Filed 03/18/20 Page 13 of 18 PageID #: 479




                                  AFFIRMATIVE DEFENSES

        Pursuant to Rule 8(c) of the Federal Rules of Civil Procedure, Defendant hereby sets

forth the following matters each constituting an avoidance or affirmative defenses.

                                FIRST AFFIRMATIVE DEFENSE

                                  (Consent and/or Acquiescence)

        1.     The Complaint is barred in whole or in part due to Plaintiff’s consent to and/or

acquiescence of Defendant’s uses.

                              SECOND AFFIRMATIVE DEFENSE
                                (No Causation/Superseding Cause)

        2.     No act or omission of Defendant was a substantial factor in bringing about the

damages alleged, nor was any act or omission of Defendant a contributing cause thereof. Any

alleged acts or omissions by Defendant was superseded by the acts or omissions of others,

including Plaintiff or other third parties named or not named in the Complaint, which were the

independent, intervening, and proximate cause of the damage or loss allegedly sustained by

Plaintiff.

                               THIRD AFFIRMATIVE DEFENSE

                                          (No Mitigation)

        3.     Plaintiff failed to take reasonable steps to mitigate, alter, reduce, or otherwise
diminish its alleged damages, and accordingly, is barred from recovery of any damages that

might have been prevented by such mitigation.

                             FOURTH AFFIRMATIVE DEFENSE

                                              (Laches)

        4.     The Complaint is barred in whole or in part by the doctrine of laches.

                                FIFTH AFFIRMATIVE DEFENSE

                                             (Waiver)
        5.     The Complaint is barred in whole or in part by the doctrine of waiver.


DEFENDANT SKULLDUGGERY, INC.’S ORIGINAL ANSWER TO PLAINTIFF’S FIRST AMENDED
COMPLAINT AND AFFIRMATIVE DEFENSES                                PAGE 13 OF 18
Case 2:19-cv-00213-JRG Document 47 Filed 03/18/20 Page 14 of 18 PageID #: 480




                                 SIXTH AFFIRMATIVE DEFENSE

                                              (Estoppel)

       6.      The Complaint is barred in whole or in part by the doctrine of estoppel.

                             SEVENTH AFFIRMATIVE DEFENSE

                                           (Unclean Hands)

       7.      The Complaint is barred in whole or in part by the doctrine of unclean hands.

                               EIGHTH AFFIRMATIVE DEFENSE

                                        (Statute of Limitations)

       8.      The Complaint is barred in whole or in part to the extent that Plaintiff’s claims are

barred by the statute of limitations.

                                 NINTH AFFIRMATIVE DEFENSE

                                           (Mark Invalidity)

       9.      The Complaint is barred in whole or in part due to the invalidity of Plaintiff’s

purported trademarks at issue.

                                 TENTH AFFIRMATIVE DEFENSE

                                             (Good Faith)

       10.     At all relevant times, Defendant acted in complete good faith, thereby prohibiting

a finding of intentional or willful conduct, and prohibiting the imposition of treble and/or
punitive damages.

                            ELEVENTH AFFIRMATIVE DEFENSE

                                  (Unfair Competition/Bad Faith)

       11.     On information and belief, Plaintiff commenced this action for the sole or primary

purpose of harassing its successful competitors in the market.

                             TWELFTH AFFIRMATIVE DEFENSE

                                        (Privilege/Justification)

       12.     Defendant’s acts or omissions were privileged and/or justified.



DEFENDANT SKULLDUGGERY, INC.’S ORIGINAL ANSWER TO PLAINTIFF’S FIRST AMENDED
COMPLAINT AND AFFIRMATIVE DEFENSES                                PAGE 14 OF 18
Case 2:19-cv-00213-JRG Document 47 Filed 03/18/20 Page 15 of 18 PageID #: 481




                        THIRTEENTH AFFIRMATIVE DEFENSE

                                                (Fraud)

       13.     The Complaint is barred in whole or in part to the extent that Plaintiff’s registered

trademarks were obtained and/or maintained by fraud.

                        FOURTEENTH AFFIRMATIVE DEFENSE

                                         (Abandonment)

       14.     The Complaint is barred in whole or in part to the extent that Plaintiff abandoned

its purported trademarks in whole or in part.

                          FIFTEENTH AFFIRMATIVE DEFENSE

                                       (Trademark Misuse)

       15.     The Complaint is barred in whole or in part by the doctrine of trademark misuse.

                          SIXTEENTH AFFIRMATIVE DEFENSE

                                            (Fair Use)

       16.     In the alternative, should infringement otherwise be found, then the Complaint is

barred in whole or in part because the purported infringing marks are phrases that are generic or

descriptive of Defendant’s own goods or services, such uses are made fairly and in good faith

related to the goods or services at issue, and Defendant does not use the phrases as a trademark.

                       SEVENTEENTH AFFIRMATIVE DEFENSE
                                    (Lack of Distinctiveness)

       17.     The Complaint is barred in whole or in part as Plaintiff’s marks at issue, and the

only common elements between Plaintiff’s and Defendant’s marks lack distinctiveness.

                        EIGHTEENTH AFFIRMATIVE DEFENSE

                                  (Lack of Secondary Meaning

       18.     The Complaint is barred in whole or in part because some or all of the marks at

issue lack secondary meaning.




DEFENDANT SKULLDUGGERY, INC.’S ORIGINAL ANSWER TO PLAINTIFF’S FIRST AMENDED
COMPLAINT AND AFFIRMATIVE DEFENSES                                PAGE 15 OF 18
Case 2:19-cv-00213-JRG Document 47 Filed 03/18/20 Page 16 of 18 PageID #: 482




                          NINETEENTH AFFIRMATIVE DEFENSE

                                       (First Amendment)

       19.     The Complaint is barred in whole or in part because Defendant’s use of the

Accused Mark is protected by the First Amendment to the United States Constitution and

principles of free speech.

                             TWENTIETH AFFIRMATIVE DEFENSE

                                       (Fraud on USPTO)

       20.     The Complaint is barred in whole or in part because Plaintiff knew, at the time

Plaintiff’s marks at issue were registered, that those marks have been used by third parties in

commerce, but misrepresented that information to the US Patent and Trademark Office and

perpetuated a fraud on the USPTO thereby.

                        TWENTY-FIRST AFFIRMATIVE DEFENSE

                                        (Third Party Use)

       21.     The Complaint is barred in whole or in part because of third-party uses of

Plaintiff’s marks at issue.

                       TWENTY-SECOND AFFIRMATIVE DEFENSE

                                       (Actions of Others)

       22.     Plaintiff’s claims are barred in whole or in part because Plaintiff’s damages were
caused, in part or in whole, by the actions of other third-parties and not to Defendant’s use of the

Accused Mark.

                        TWENTY-THIRD AFFIRMATIVE DEFENSE

                                            (Mistake)

       23.     Plaintiff’s claims are barred in whole or in part due to mutual or unilateral

mistake.




DEFENDANT SKULLDUGGERY, INC.’S ORIGINAL ANSWER TO PLAINTIFF’S FIRST AMENDED
COMPLAINT AND AFFIRMATIVE DEFENSES                                PAGE 16 OF 18
Case 2:19-cv-00213-JRG Document 47 Filed 03/18/20 Page 17 of 18 PageID #: 483




                       TWENTY-FOURTH AFFIRMATIVE DEFENSE

                                      (Reservation of Rights)

       24.      Defendant has insufficient knowledge and/or information on which to form a

belief as to whether it may have additional, as yet unstated, affirmative defenses available in this

action. Defendant therefore reserves the right to assert additional affirmative defenses in the

event discovery indicates that they may be appropriate.

                                 PRAYER FOR RELIEF

       WHEREFORE, Defendant Skullduggery, Inc. prays for judgment against Traxxas as

follows:

       1. That Traxxas take nothing by its claims against Skullduggery;

       2. For an Order directing the Commissioner of Trademarks of the United States and/or

             the United States Patent and Trademark Office to cancel as invalid Traxxas’

             trademark registrations and pending applications.

       3. For costs and disbursements incurred herein, including attorneys’ fees.

       4. For other such relief as the Court may deem appropriate.




DEFENDANT SKULLDUGGERY, INC.’S ORIGINAL ANSWER TO PLAINTIFF’S FIRST AMENDED
COMPLAINT AND AFFIRMATIVE DEFENSES                                PAGE 17 OF 18
Case 2:19-cv-00213-JRG Document 47 Filed 03/18/20 Page 18 of 18 PageID #: 484




       DATED March 18, 2020.                Respectfully submitted,

                                            GORDON REES
                                            SCULLY MANSUKHANI, LLP

                                            /s/ Kirstie M. Simmerman
                                            KIRSTIE M. SIMMERMAN
                                            State Bar No. 24083858
                                            ksimmerman@grsm.com
                                            NATHAN D. PEARMAN
                                            State Bar No. 24074872
                                            npearman@grsm.com

                                            2200 Ross Avenue, Suite 3700
                                            Dallas, Texas 75201
                                            (214) 231-4660 Telephone
                                            (214) 461-4053 Facsimile

                                            ATTORNEYS FOR DEFENDANT
                                            SKULLDUGGERY, INC.

                               CERTIFICATE OF SERVICE

       I hereby certify that on March 18, 2020, a true and correct copy of the foregoing document
was served on counsel of record in accordance with the Federal Rules of Civil Procedure and this
Court’s ECF system.

                                            /s/ Nathan D. Pearman
                                            NATHAN D. PEARMAN




DEFENDANT SKULLDUGGERY, INC.’S ORIGINAL ANSWER TO PLAINTIFF’S FIRST AMENDED
COMPLAINT AND AFFIRMATIVE DEFENSES                                PAGE 18 OF 18
